DETAILED ACTION
This Office Action is in response to Applicants application filing on February 8, 2021.  Claim(s) 1-20 is/are currently pending in the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-20 are directed to one of the four statutory classes of invention (e.g. process, machine, manufacture, or composition of matter).  The claims include a system, method, or product and is a method for monitoring a smart contract which is a process. (Step 1: YES).

The Examiner has identified independent method Claim 15 as the claim that represents the claimed invention for analysis and is similar to independent system Claim 1 and product Claim 20.  Claim 15 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold)
receiving at least one contract term, wherein the at least one contract term is in the form of program code; 
constructing, on a blockchain, at least one smart contract based on the at least one contract term; 
receiving service performance data associated with at least one service; 
analyzing the service performance data, wherein analyzing the service performance data comprises comparing the service performance data to the at least one contract term; 
based on the analysis of the service performance data, identifying at least one service deficiency; 
based on the identification of the at least one service deficiency, receiving at least one trigger event associated with the smart contract; and 
in response to receiving the at least one trigger event, executing the at least one contract term.

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Receiving a contract term, constructing the contract, receiving and analyzing performance data, identify a service deficiency and executing the contract recites commercial or legal interactions.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The system comprising one processor and memory comprising computer executable instructions executed by the at least one processor in Claim 1 is just applying generic computer components to the recited abstract limitations.  The computer-readable media storing computer executable instructions in Claim 20 appears to be just software.  Claims 1 and 20 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recites a processor, memory, and blockchain (Claim 1) a computer and blockchain (claim 15) and/or a computer-readable media storing computer executable instructions that when executed  (Claim 20). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 15, and 20 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Insert comment if appropriate, e.g. See Applicant’s specification para. [0025] about implantation using general purpose or special purpose computing devices [a client device 102 may be a mobile phone, client device 104 may be a tablet, and client device 106 may be a laptop/personal computer. Other possible client devices include but are not limited to set-top boxes, Over-the-Air antennas, televisions (e.g., smart televisions), etc.] and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claims 1, 15, and 20 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 
 
Dependent claims 2-14 and 16-19 further define the abstract idea that is present in their respective independent claims 1, 15, and 20 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-14 and 16-19 are directed to an abstract idea.  Thus, the claims 1-20 are not patent-eligible.

Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is not directed to statutory subject matter.  Independent claim 20 references a “computer-readable media storing computer executable instructions”.  It is noted that the computer-readable media discussed in the specification are broad enough to include “signals” and "carrier waves".  Signals are not a statutory type of storage media (In re Nuitjen, 84 USPQ2d 1495 and “Subject Matter Eligibility of Computer Readable Media” at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

	
Claim Objections
Claims 2 and 3 are objected to because of the following informalities:  claims 2 is dependent upon itself.  Similarly claim 3 is also dependent upon itself.   For the purpose of examination, the Examiner assumes that claim 2 is dependent on claim 1 and claim 3 is dependent on claim 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 8, 9, 11-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hunn et al. U.S. Publication 2017/0287090 A1 (hereafter Hunn).
Regarding claim 1, Hunn discloses receiving at least one contract term, wherein the at least one contract term is in the form of program code (par. 0168; The method can function to enable contracts to be at least partially, if not completely, autonomous or self-managing, and the method can facilitate the creation of a computationally managed data object defining a document representing dynamic contract terms and conditions.); 
constructing, on a blockchain, at least one smart contract based on the at least one contract term (par. 0031; They may interact with blockchains/distributed ledgers by embedding or otherwise integrating code of a BDL script (e.g., “smart contract” code) and operation of the BDL script with operations of a programmable clause, by calling BDL scripts that exists on a blockchain/distributed ledger, by compiling programmable logic to a blockchain/distributed ledger); 
receiving service performance data associated with at least one service (par. 0053; a pricing agreement of a data-driven contract can alter a price in real-time based on performance data from an external source (e.g., an IoT device or data API) based upon whether conditions defined in the data-driven contract are met.); 
analyzing the service performance data, wherein analyzing the service performance data comprises comparing the service performance data to the at least one contract term (par. 0125; Application health data and/or server uptime data may be used to assess compliance with a ‘performance requirements’ clause. Where a breach of a performance requirement occurs, this may update a second, ‘service credits’, clause to issue a discount/credit. This may in turn be used by a third, pricing, clause, that applies the credit against the price payable under the contract based upon the logic.); 
based on the analysis of the service performance data, receiving at least one trigger event associated with the smart contract (par. 0125; Where a breach of a performance requirement occurs); and 
in response to receiving the at least one trigger event, executing the at least one contract term (this may update a second, ‘service credits’, clause to issue a discount/credit. This may in turn be used by a third, pricing, clause, that applies the credit against the price payable under the contract based upon the logic.).

Regarding claim 2, Hunn discloses the method further comprising: identifying at least one deficiency in the service performance data; 
analyzing the at least one deficiency in the service performance data; and 
based on the analysis of the at least one deficiency in the service performance data, providing at least one remediation action (par. 0125; Application health data and/or server uptime data may be used to assess compliance with a ‘performance requirements’ clause. Where a breach of a performance requirement occurs, this may update a second, ‘service credits’, clause to issue a discount/credit. This may in turn be used by a third, pricing, clause, that applies the credit against the price payable under the contract based upon the logic.).

Regarding claim 3, Hunn discloses wherein analyzing the at least one deficiency in the service performance data further comprises analyzing at least one database of historical service performance deficiencies and remedial actions (par. 0215-0216).

Regarding claim 4, Hunn discloses wherein analyzing the at least one deficiency in the service performance data further comprises applying at least one machine-learning model to the service performance data (par. 0044, Analytics may be predictive (e.g., through use of machine learning technologies), in real-time, or batch processed. The system and method may have additional or alternative benefits such as facilitating contract management, operations oversight, compliance audits, and contract analytics.).

Regarding claim 8, Hunn discloses wherein providing the at least one remediation action further comprises deploying the at least one remediation action on the blockchain (par. 0103; a contract state object recorded by the State Transitioning System can include metadata relating to any change or action of a data-driven contract including data inputs used in driving a decision, active contract rules of a programmable clause, substantive changes to terms and conditions, and/or data outputs or actions resulting from some condition.).

Regarding claim 9, Hunn discloses further comprising storing the at least one deficiency and the at least one remediation action on the blockchain (par. 0103; The contract State Transitioning system may function with or be used in conjunction with a BDL for this purpose. For example, a BDL may be used to expose data (encrypted or otherwise) that may be accessible to non-contracting parties and/or may benefit from validation through use of a consensus protocol. Additional components may be added to the State Transitioning System to provide further functionality or incidents.).

Regarding claim 11, Hunn discloses wherein the at least one contract term comprises transferring a predetermined amount of assets from at least one service provider wallet to at least one consumer wallet based on the identification of the at least one service deficiency (par. 0125; Regarding claim 10. The system of claim 1, wherein the at least one service is at least one of: an Internet service, an Internet-streaming service, a television service, and a multimedia service.).

Regarding claim 12, Hunn discloses wherein the at least one trigger event is received based on a determination that the service performance data is operating at or above at least one threshold according to the at least one smart contract term (par. 0032; For example, a price clause may change its state in response to changes in temperature/humidity from edge computing devices if the price of a good is contingent upon weather conditions (e.g. a crop). Another such example may involve credits/discounts being issued if performance requirements are not met (e.g. service credits in a Service Level Agreement). Contract state updates may take place continuously and in real-time or near real-time. The state of the logic may be changed/updated or data may be stored that is used by the logic of clause(s) to affect or otherwise reflect a change in state.).

Regarding claim 13, Hunn discloses wherein the at least one trigger event is received based on a determination that the service performance data is operating below at least one threshold according to the at least one smart contract term (par. 0032; Another such example may involve credits/discounts being issued if performance requirements are not met (e.g. service credits in a Service Level Agreement)).

Regarding claim 14, Hunn discloses wherein the at least one contract term comprises voiding at least one cancel-anytime clause based on the service performance data operating at or above the at least one threshold (par. 0060; For example, a data-driven contract may define a programmable clause that depends on an event that enables a contract to be validly terminated upon certain conditions being met. A business rule system may interact with the programmable clause and automatically sends a notification email based on given party-specific rules.).

Claim 15 is substantially similar to claim 1 and therefore rejected under the same rationale. 
Claim 16 is substantially similar to claim 2 and therefore rejected under the same rationale. 
Claim 17 is substantially similar to claim 4 and therefore rejected under the same rationale. 
Claim 20 is substantially similar to claims 1 and 2 and therefore rejected under the same rationale. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al. U.S. Publication 2017/0287090 A1 (hereafter Hunn) in view of Wodetzki et al. U.S. Publication 2018/0268506 A1 (hereafter Wodetzki).
Hunn discloses a system and method for creating legal contracts but fails to disclose a machine learning model to do so.
Wodetzki discloses in the same field of invention, machine evaluation of contract terms which methods include machine learning algorithms such as neural networks “deep learning” algorithms.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the smart contract system disclosed by Hunn with the machine learning as taught by Wodetzki for tracking contract terms over their lifetime as combining prior art elements is know to yield predictable results.
 
Claim 18 is substantially similar to claim 5 and therefore rejected under the same rationale. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunn et al. U.S. Publication 2017/0287090 A1 (hereafter Hunn) in view of Tran et al. U.S. Patent 11,130,042 (hereafter Tran).
Regarding claim 10, Hunn discloses that of claim 1 but fails to specifically disclose where the service is an internet, internet-streaming, television, or multimedia service.  
Trans discloses wherein the service provider may by a television service provider (col. 10, lines 25-29). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the smart contract system disclosed by Hunn with the specified service provider as taught by Tran for Blockchain based smart contracts for facilitating secure operations since combining known prior art elements yields predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art generally refers to smart contract construction including associated methods and systems.
	U.S. Patent 11,348,098 B2 Decisional architectures in Blockchain environments.
	U.S. Publication 2021/0374672 A1 System and method for forming, storing, managing, and executing contracts.
	U.S. Patent 11,042,871 B2 Smart contracts in Blockchain environments.

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN C WHITE whose telephone number is (571)272-1406. The examiner can normally be reached M-F 5:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C WHITE/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        October 19, 2022.